SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1113
CA 14-00018
PRESENT: SCUDDER, P.J., CARNI, LINDLEY, AND VALENTINO, JJ.


MELISSA LAZAR, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

BARRY D. LAZAR, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


SHELDON B. BENATOVICH, WILLIAMSVILLE (JAMES P. RENDA OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered March 30, 2012 in a divorce action. The
order, among other things, awarded plaintiff a money judgment against
defendant in the sum of $98,966.91.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Lazar v Lazar ([appeal No. 3] ___ AD3d ___
[Jan. 2, 2015]).




Entered:   January 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court